Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2005

Go v. Dept Homeland
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2961




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Go v. Dept Homeland" (2005). 2005 Decisions. Paper 1187.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1187


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      No. 04-2961


                       UNTARIO W. GO and LELIANA KARTIKA,
                                                Petitioners
                                        v.

                  ALBERTO GONZALES, Attorney General;
             IMMIGRATION AND NATURALIZATION SERVICE;
               DEPARTMENT OF HOMELAND SECURITY; and
         BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT,
                            ____________

                ON PETITION FOR REVIEW FROM AN ORDER OF
                   THE BOARD OF IMMIGRATION APPEALS
                    (BIA Nos. A79-307-483 and A79-307-484)
                                ____________

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                                  May 4, 2005
           Before: McKee, VAN ANTWERPEN and WEIS, Circuit Judges.

                                 Filed: May 16, 2005
                                    ____________

                                       OPINION


WEIS, Circuit Judge.

             Petitioners are husband and wife; they are natives and citizens of Indonesia

who overstayed their non-immigrant visitor visas. They are of Chinese ethnicity and the



                                            1
Christian religion.

              Petitioners applied for asylum, withholding of removal, relief under the

Convention Against Torture and, in the alternative, for voluntary departure. Their request

for asylum was untimely and is not before us. After a hearing, an IJ found that petitioners

had failed to meet their burdens of proof for withholding of removal or for relief under

the Convention, but granted their requests for voluntary departure. On June 28, 2004, the

Board of Immigration Appeals affirmed.

              The petitioners’ testimony and affidavits detailed some discrimination

against Chinese ethnics, including the requirement of carrying identification documents

and limitations on education and governmental employment. Additionally, petitioners

described vandilization of their home in 1989, and that female petitioner was accosted

and threatened in 1992. In 1997 and again in 1998, petitioners were robbed. These

incidents were attributed to their ethnic Chinese appearance. Petitioners testified that it

was futile to go to the police because they were known to ask for money and to not act in

response to reports.

              Female petitioner conceded that the majority of her problems arose from her

ethnicity, rather than religion, and that her family members, who remained in Indonesia,

are practicing Christians.

              The instances of what might be fairly described as “street crime,” do not

appear to have any governmental support, but were random instances of illegal conduct



                                              2
by civilians personally biased or prejudiced against ethnic Chinese people. Bias,

however, does not amount to persecution. As said in Fatin v. INS, 12 F.3d 1233, 1243

(3d Cir. 1993), “‘persecution’ is an extreme concept that does not include every sort of

treatment our society regards as offensive” and which ordinarily does not include

discrimination on the basis of race or religion, as morally reprehensible as it may be. See

also Mitev v. INS, 67 F.3d 1325, 1331 (7 th Cir. 1995) (“unpleasant and even dangerous

conditions do not necessarily rise to the level of persecution.”); Fisher v. INS, 79 F.3d

955, 961 (9 th Cir. 1996) (noting that persecution does not ordinarily include

discrimination based on race or religion).

              Relief under the Convention Against Torture requires a showing that the

torture is instigated by or acquiesced in by public officials or those acting in an official

capacity. 8 C.F.R. § 208.18; see also Lukwago v. Ashcroft, 329 F.3d 157, 183 (3d Cir.

2003). That demonstration has not been made here.

              Accordingly, the petition for review will be denied.




                                               3